Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2 and 4-25 are pending in the instant application.

Election/Restrictions
In response to Election of Species Requirement dated March 27, 2020, Applicant elected the species of Compound 1-32 (found on page 206 of the instant specification),

    PNG
    media_image1.png
    176
    366
    media_image1.png
    Greyscale

on May 22, 2020.  

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,882,837 (which matured from Application Number 16/475,900) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


All other rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.

Claim Objections
Claims 1, 6 and 17 are objected to because of the following informalities:

b)	in claim 1 (next to the last line of the claim), an “and” should be added before “J4”;
c)	in claim 6, a comma should be added after “butyl”;
d)	in claim 17 (line 2 of page 7), “2methylpropyl” should be changed to “2-methylpropyl”; and
e)	in claim 17 (line 9 of page 7), “optionally” is misspelled.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of alleviating, relieving or improving a glucagon-associated disorder by administering a compound of instant claim 1, does not reasonably provide enablement for a method of treating all disorders associated with glucagon by administering a compound of instant claim 1 wherein “treating” embraces “curing” as per the instant specification on page 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicant is claiming a method of treating all disorders associated with glucagon by administering a 

    PNG
    media_image2.png
    294
    953
    media_image2.png
    Greyscale

The disorders being treated include hyperglycemia, Type II diabetes, cataracts, obesity, etc. 
	The state of the prior art and the predictability or lack thereof in the art
	The state of the art is that the prevention of diabetes remains highly unpredictable.  Colagiuri et al. {American Journal of Public Health, September 2006, Vol. 96, No. 9, pages 1562-1569} state “Type 2 diabetes is a complex metabolic disorder triggered by lifestyle factors superimposed on a genetic predisposition.”  Colagiuri et al. state “Although we recognize the benefits of science, surgery, and service delivery in 
According to Bruno et al. {Expert Opinion Emerging Drugs, (2005), 10(4), pages 747-771}, diabetes mellitus is a major health problem that affects over 170 million people worldwide.  Park {Diabetes Research and Clinical Practice 66S (2004), S33-S35} states current methods of treating diabetes is inadequate and that current strategies to prevent type 2 diabetes mellitus are based on efforts to reduce insulin resistance and to preserve or increase pancreatic beta cell function in high risk individuals.  Park also states, “It appears that multiple genes with weak effect are involved in the development of type 2 diabetes mellitus which makes searching diabetogenic genes more complicated.”  Curtis et al. {The Journal of the American Board of Family Practice, Vol. 18, pages 37-43, (2005)} state “there is 
The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The amount of direction or guidance present and the presence or absence of working examples 
That a single class of compounds can be used to cure all of the disorders stated in instant claim 25 is an incredible finding for which Applicant has not provided persuasive supporting evidence.  
The breadth of the claims
	The breadth of the claims is a method of treating all disorders associated with glucagon by administering a compound of instant claim 1 wherein “treating” embraces “curing” and the disorders include hyperglycemia, Type II diabetes, cataracts, obesity, etc. 
The quantity of experimentation needed
	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities for each of the diseases instantly claimed.  The quantity of experimentation needed would be undue when faced with the lack of testing, and when faced 

	The level of the skill in the art
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art, one skilled in the art could not use the claimed invention without undue experimentation.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is .


Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered.  Applicant argues that the skilled person would have understood that the compound disclosed in the specification is in the field as glucagon receptor antagonist and submits four non-patent references to evidence that the skilled person given the knowledge and skill in the art is able to practice the claimed invention.
In response, Applicant’s arguments and submitted evidence have been considered but none of the submitted articles support the notion that any of the disorders listed in instant claim 25 can be cured by administering a glucagon receptor antagonist as instantly claimed.  The instant specification does not show by factual evidence that the disorders listed in 





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-12, 16, 17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2 variable represents 
    PNG
    media_image3.png
    184
    250
    media_image3.png
    Greyscale
.  Each of J1, J2, J3 and J4 represent either CH or N in this aromatic ring.  There is no available carbon to which the R7 and/or R8 variable can be attached to this aromatic ring.  See claims 4-12 and 16 for same.  
In claim 1, there is a valence problem when the R2 variable represents 
    PNG
    media_image4.png
    120
    162
    media_image4.png
    Greyscale
.  Note the positioning of the double bonds in this 5-membered aromatic ring and the attachment of the R9 variable.  See claim 9 for same.
In claim 17 (lines 9-12 of page 7), there is a lack of antecedent basis from claim 1 when the R1 variable represents indolyl substituted with benzofuranyl or 1 in claim 1 cannot be substituted with a heteroaryl.
In claim 19 (line 4 of the claim), there is a lack of antecedent basis from claim 1 when the R9 variable represents “benzyl” since the R9 in claim 1 is not defined as an alkyl which is optionally substituted with aryl.  Additionally, see where the “benzyl” can be further substituted in claim 19 (lines 10-12 of the claim).  
In claim 19 (lines 5-8 of the claim), there is a lack of antecedent basis from claim 1 when the R9 variable represents methyl, methyl, ethyl, n-propyl, i-propyl, 2-butyl, n-butyl, i-butyl and t-butyl and these substituents are optionally substituted with substituents other than halo (i.e., F or Cl).
Claim 21 lacks antecedent basis from claim 1 due to the definition of the R2 variable in claim 1 and the compound listed on page 15 (lines 6-8) in claim 21.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 19 and 21 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
1 variable in claim 17 (lines 9-12 of page 7) represents indolyl substituted with benzofuranyl or with methoxy substituted pyrimidyl.  However, the heteroaryl of R1 in claim 1 cannot be substituted with a heteroaryl.
Claim 19 fails to further limit claim 1 because claim 19 is broader in scope than claim 1.  Firstly, in claim 19 (line 4 of the claim), the R9 variable represents “benzyl” but the R9 in claim 1 is not defined as an alkyl which is optionally substituted with aryl.  Additionally, see where the “benzyl” can be further substituted in claim 19 (lines 10-12 of the claim).  
Secondly, the R9 variable in claim 1 can represent a C1-6 alkyl, which is optionally substituted with one to three halo.  However, the R9 variable in claim 19 can represent methyl, methyl, ethyl, n-propyl, i-propyl, 2-butyl, n-butyl, i-butyl and t-butyl and these substituents are optionally substituted with 
In claim 21 (lines 6-8 of page 15), the compound listed fails to further limit claim 1 due to the definition of the R2 variable in claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16-20 and 23-25 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Banno et al. {US Patent 8,436,043} - who disclose and claim (claim 4), for instance, Example A23 (column 196), Example A32 (column 206), Example A72 (column 249), etc., and pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 37, lines 24-67; and column 38, lines 1-53) which have glucagon antagonistic action and are useful for treating diabetes, hypertension, 

    PNG
    media_image5.png
    295
    385
    media_image5.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image6.png
    151
    320
    media_image6.png
    Greyscale
, wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X=a direct bond; 
Y=a direct bond; 
R1=heteroaryl (i.e., benzofuranyl) substituted with C1 alkyl; 
R2=C4 alkyl; 
R3=H; 
R4=H; 
R5=-CH2CH2CO2R10; and R10=H}


    PNG
    media_image7.png
    326
    392
    media_image7.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image6.png
    151
    320
    media_image6.png
    Greyscale
, wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X=a direct bond; 
Y=a direct bond; 
R1=heteroaryl (i.e., benzothiophenyl) substituted with C1 alkyl; 
R2=C4 alkyl; 
R3=H; 
R4=C1 alkyl; 
R5=-CH2CH2CO2R10; and R10=H},


    PNG
    media_image8.png
    369
    450
    media_image8.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image6.png
    151
    320
    media_image6.png
    Greyscale
, wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X=a direct bond; 
Y=a direct bond; 
R1=heteroaryl (i.e., benzofuranyl) substituted with C1 alkyl and halo; 
R2=C5 alkyl; 
R3=H; 
R4=C1 alkyl; 
R5=-CH2CH2CO2R10; and R10=H; 
and see claim 4 in the patent in column 462};   



Gomez-Galeno et al. {US Patent 8,710,236} -  who disclose, for instance, Example 1.114 (columns 255 and 257), etc., and pharmaceutical compositions comprising his compounds together with excipients (column 137, lines 26-51 and 61-67; and columns 138-141) which are glucagon receptor antagonist (column 135, lines 14-33) and are useful for treating diabetes, insulin resistance and hyperglycemia (column 1, lines 25-38),

    PNG
    media_image9.png
    105
    401
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    243
    449
    media_image10.png
    Greyscale



    PNG
    media_image6.png
    151
    320
    media_image6.png
    Greyscale
, wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X=-NH-; 
Y=-(C=O)-; 
R1=aryl (i.e., phenyl substituted with C4 alkyl); 
R2=
    PNG
    media_image11.png
    182
    247
    media_image11.png
    Greyscale
; 
J1=CH; J2=CH; J3=CH; J4=CH;
R7=H; R8=H;
R9=heteroaryl (i.e., benzofuranyl);
R3=H; 
R4=H; 
R5=-(CH2)2SO3H};    or

c)	Banno et al. {US Patent 8,309,580} - who disclose, for instance, Example 124 (column 171), etc., and pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 28, lines 22-39; and column 51, lines 3-54) which have glucagon antagonistic action and are 

    PNG
    media_image12.png
    316
    403
    media_image12.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image6.png
    151
    320
    media_image6.png
    Greyscale
, wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X=a direct bond; 
Y=a direct bond; 
R1=heteroaryl (i.e., furanyl) substituted with C1 alkyl and aryl; 
R2=C4 alkyl; 
R3=H; 
R4=H; 
R5=-CH2CH2CO2R10; and R10=H}.




Allowable Subject Matter
The elected species of Compound 1-32 (found on page 206 of the instant specification) is allowable over the prior art of record.

Claims 13-15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 22, 2021
Book XXVI, page 92